Citation Nr: 1032745	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss 
disability. 

2.  Entitlement to service connection for right ear hearing loss 
disability.  

3.  Entitlement to service connection for a right elbow disorder.  

4.  Entitlement to an initial compensable disability evaluation 
for post Burch procedure for stress urinary incontinence and 
cystocele.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a thyroidectomy and L-131 ablation, status post 
papillary carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran had active service from September 2000 to September 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Atlanta, Georgia.  The Boston, Massachusetts, RO has assumed 
jurisdiction.   

The Veteran appeared at a videoconference hearing before the 
undersigned Acting Veterans Law Judge at the Togus, Maine, RO in 
June 2010.  A transcript of the hearing is of record.  At the 
hearing, the Veteran's representative submitted additional 
medical evidence in support of the service connection and initial 
evaluation claims on appeal with a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2009).  Thus, referral of the above-
cited medical evidence to the RO for initial consideration is 
unnecessary.  38 C.F.R. § 20.1304 (2009).

At her June 2010 hearing, the Veteran raised the issue of 
whether clear and unmistakable error had been committed in 
an April 2006 rating action.  By that rating action, the 
RO denied a 100 percent disability evaluation for thyroid 
cancer.  This issue not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).   Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right ear 
hearing loss and a right elbow disorder, as well the issues of 
higher initial evaluations for post Burch procedure for stress 
urinary incontinence and cystocele and for residuals of a 
thyroidectomy and L-131 ablation, status post papillary 
carcinoma, are remanded to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required on her part.  


FINDING OF FACT

At her June 2010 videoconference hearing, the Veteran testified 
that she wished to withdraw her appeal as to the issue of 
entitlement to service connection for left ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as it 
relates to the issue of entitlement to service connection for 
left ear hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  The 
Veteran, through testimony at her June 2010 hearing, withdrew her 
appeal as to the issue of entitlement to service connection for 
left ear hearing loss.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to service connection 
for left ear hearing loss, is dismissed.


REMAND

As it relates to the Veteran's claim of service connection for 
right ear hearing loss, the Board notes that the Veteran 
underwent a VA audiological examination in November 2005.  At 
that time, the Veteran reported a four year history of military 
noise exposure to weapon fire, artillery fire, and working around 
vehicles as a nurse.  She noted that ear protection was not 
utilized around 25 percent of the time.  Audiological testing 
performed at that time revealed decibel level readings of 10, 15, 
10, 10, and 15 in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz.  Speech recognition testing was 88 percent in the 
right ear.  The examiner noted that hearing was within normal 
limits for adjudication purposes based on pure tone thresholds; 
however, speech recognition was 88 percent.  The examiner 
indicated that it was her opinion that the Veteran's tinnitus was 
at least as likely as not associated with her unprotected 
military noise history.  The examiner did not render an opinion 
as to the etiology of any hearing loss at that time.  

In an October 2007 report, it was indicated that the Veteran's 
claims folder was reviewed and that the Veteran's hearing was 
"clinically normal" and that a speech recognition score of 88 
with pure tone frequencies within normal limits was not 
indicative of hearing loss.  The Board notes that for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

At her June 2010 hearing, the Veteran testified that in addition 
to her noise exposure on the artillery range she also 
participated in the search and rescue operation at the Pentagon 
following the 9/11 attack.  She indicated that she was exposed to 
a lot of noise, including rescue equipment and explosions, and 
did not wear ear protection as she was working in a search and 
rescue environment.  The Veteran also reported having sustained a 
head injury in service when one of her patients fainted and fell 
on her.  She indicated that that it was her belief that this may 
have also caused her right ear hearing loss.  

Based upon the above, the Veteran should be afforded an 
additional VA audiological evaluation, with the examiner being 
requested to render an opinion as to etiology of any current 
right ear hearing loss, as evidenced by the speech recognition 
score of 88 on the November 2005 VA audiological evaluation, and 
its relationship, if any, to the Veteran's period of service.

As it relates to the claim of service connection for a right 
elbow disorder, the Board notes that the Veteran was seen with 
complaints of right elbow pain on numerous occasions in service, 
which she reported beginning when breaking down equipment in the 
field in March 2001.  A November 2001 MRI of the right elbow 
revealed probable mild common extensor tendonitis.  

The Veteran was afforded a VA examination in November 2005, at 
which time she was noted to have mild arthritis in her elbow.  
The examiner also noted that ulnar neuropathy could not be ruled 
out.  The examiner did not render an opinion as to the etiology 
of any current right elbow disorder.  In a July 2007 treatment 
record, the Veteran was diagnosed as having a right elbow injury 
with residual weakness of grip and numbness in the hand.  A July 
2007 EMG study revealed normal findings for the upper 
extremities.  

At the time of her June 2010 hearing, the Veteran testified as to 
having had right elbow problems in service.  She reported that 
the problems she had in service had continued to the present 
time.  The Veteran's reports of a continuity of symptomatology 
can satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  
Based upon the above, the Veteran should be afforded an 
additional VA examination, with the examiner being requested to 
render an opinion as to the nature and etiology of any current 
right elbow disorder, and its relationship, if any, to her period 
of service.  

At the time of her February 2010 hearing, the Veteran reported 
that she had undergone vocational rehabilitation training.  The 
vocational rehabilitation folder has not been associated with the 
claims file.  The Board further notes that while the Veteran 
submitted additional VA treatment records, with the appropriate 
waiver, following her June 2010 hearing, the records only cover 
the period up until December 2009.  The Board is also unsure if 
the records are a full compilation of what is currently available 
from the RO.  The Board notes that the last VA treatment records 
received that were not forwarded by the Veteran date back to 
October 2007.  VA is deemed to have constructive knowledge of 
documents which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents 
predate a Board decision on appeal, are within VA's control, and 
could reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary and 
the Board and should be included in the record."  Id. at 613.  If 
such material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 
(1998).  An attempt to obtain up-to-date records and the 
vocational rehabilitation claims folder should be made.  

As it relates to the issue for a higher initial evaluation for 
residuals of a thyroidectomy and L-131 ablation, status post 
papillary carcinoma, the Board notes that the last comprehensive 
VA examination afforded the Veteran occurred in November 2005.  
While the Board notes that VA treatment records addressing this 
disorder have been associated with the claims folder subsequent 
to this date, the treatment records do not contain specific 
findings necessary to properly rate the current severity of the 
Veteran's disorder.  As such, the Veteran should be afforded a VA 
examination to determine the severity of her service-connected 
residuals of a thyroidectomy and L-131 ablation, status post 
papillary carcinoma.

As it relates to the issue of a higher evaluation for post Burch 
procedure for stress urinary incontinence and cystocele, the 
Board notes that the last comprehensive VA examination afforded 
the Veteran occurred in 2005, at which time, the Veteran was 
noted to be asymptomatic.  The Board observes that the VA 
treatment records associated with claims folder reveal that the 
Veteran was noted to be changing an absorbent pad three times per 
day in June 2007.  The Board further notes that the Veteran 
indicated that she was changing her absorbent pad anywhere from 2 
to 4 times per day at the time of her June 2010 hearing.  VA is 
obliged to afford a Veteran a contemporaneous examination where 
there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  Moreover, obtaining any 
additional treatment records for the time period from October 
2007 to the present would be beneficial in properly rating the 
Veteran's claim.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1  Obtain copies of all records of the 
Veteran's treatment from all VA facilities 
identified by the Veteran, to include but 
not limited to, the Louisville, Kentucky, 
and Togus, Maine VA Medical Centers from 
October 2007 to the present.  

2.  Obtain the Veteran's VA Vocational 
Rehabilitation and counseling folders and 
associate these documents with the claims 
folder.

3.  After performing the above, the Veteran 
must be scheduled for a VA examination to 
determine the nature and etiology of any 
current right ear hearing loss.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
review the claims folders and note such 
review in the examination report or in an 
addendum.

The examiner must answer the following 
question:  Is any current right ear hearing 
loss related to, or had its onset during, 
the Veteran's period of military service or 
within the initial post-service year?

In rendering the opinion, the examiner must 
address the Veteran's contention that her 
right ear hearing loss is a result of 
having been exposed to acoustic trauma 
during basic training with the field 
artillery unit, serving in search-and-
rescue at the Pentagon during the September 
11, 2001 attack and/or, in part, due to a 
traumatic brain injury/concussion sustained 
during military service.  

The examiner must also discuss the 88 
percent speech recognition score at the 
time of the November 2005 VA audiological 
evalatuion, which the Board notes qualifies 
as hearing loss for VA rating purposes 
under the controlling regulation.  The 
examiner should provide detailed rationale 
for any opinion rendered.  

4.  After performing (1) and (2) above, the 
Veteran must be scheduled for VA orthopedic 
and neurological examinations to determine 
the nature and etiology of any current 
right elbow disorder(s).  All indicated 
tests and studies, to include x-rays, are 
to be performed and all findings are to be 
reported in detail.  

Each examiner is to set forth all current 
complaints of the Veteran in their 
respective report.  The claims folders must 
be made available to each examiner for 
review.  

Each examiner must answer the following 
question:  Is any current right elbow 
disorder(s), to include neurological 
impairment, related to, or had its onset 
during, the Veteran's period of military 
service or within the initial post-service 
year? 

In reaching the above-requested opinion, 
each examiner must comment on the Veteran's 
service treatment records, reflecting that 
she had received treatment for right elbow 
pain on several occasions and was diagnosed 
with lateral epicondylitis of the right 
elbow in 2001.

Each examiner must provide complete 
detailed rationale for each opinion that is 
rendered.  

5.  After performing (1) and (2) above, the 
Veteran must be scheduled for a VA 
examination to determine the current 
severity of her residuals of a 
thyroidectomy and L-131 ablation, status 
post papillary carcinoma.  All indicated 
tests and studies should be performed and 
all findings should be reported in detail.  
The claims folders must be made available 
to the examiner for review and the examiner 
should note such review in the report. 

The examiner must comment on the absence or 
presence of the following, in addition to 
noting whether or not the symptoms found 
are specifically caused by the Veteran's 
residuals of a thyroidectomy: cold 
intolerance; muscular weakness; 
cardiovascular involvement; bradycardia 
(less than 60 beats per minute); 
sleepiness; fatigability; constipation; and 
mental sluggishness.  The examiner should 
also comment on mental disturbance 
(dementia, slowing of thought, depression).  

The examiner is requested, if possible, to 
separate any depression/psychiatric 
symptoms part and parcel of the service-
connected hypothyroidism, as opposed to any 
other acquired psychiatric disorder.  (The 
Board notes that the Veteran has raised the 
separate issue of entitlement to depression 
as secondary to the Veteran's service-
connected residuals of a thyroidectomy and 
L-131 ablation, status post papillary 
carcinoma, which is not currently on 
appeal).  

6.  After performing (1) and (2) above, the 
Veteran must be scheduled for a VA 
examination to determine the current 
severity of the post Burch procedure for 
stress urinary incontinence and cystocele.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folders 
must be made available to the examiner for 
review and the examiner should note such 
review in the report.  

The examiner must comment on the Veteran's 
use of absorbent materials and the changing 
frequency, to include the number of times 
on a daily basis.  

7.  To help avoid future remand, the RO/AMC 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After undertaking any other development 
deemed appropriate, the RO must 
readjudicate the claims of entitlement to 
service connection for right ear hearing 
loss and right elbow disorder.  The RO must 
also readjudicate the issues of entitlement 
to an initial compensable disability 
evaluation for post Burch procedure for 
stress urinary incontinence and cystocele.
and initial evaluation in excess of 10 
percent for residuals of a thyroidectomy 
and L-131 ablation, status post papillary 
carcinoma, to include consideration of 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

If any benefit sought is not granted, the 
Veteran and her representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The purpose of this remand is to assist the Veteran with the 
substantive development of her service connection and initial 
evaluation claims on appeal.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her service connection 
and initial evaluation claims.  Her cooperation in VA's efforts 
to develop these claims, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The Veteran is 
also advised that failure to report for any scheduled examination 
may result in the denial of that claim.  38 C.F.R. § 3.655 
(2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


